         Case 1:19-cr-00064-GHW Document 16 Filed 02/14/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York

                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007


                                                   February 14, 2019

BY ECF

The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

            Re:   United States v. Natalie Mayflower Sours Edwards,
                  19 Cr. 64 (GHW)

Dear Judge Woods:

       With consent of the defendant in the above-captioned matter, the Government respectfully
requests that the Court sign and docket the enclosed proposed protective order concerning
discovery.

                                           Respectfully submitted,

                                           GEOFFREY S. BERMAN
                                           United States Attorney

                                        By: s/ Daniel C. Richenthal
                                           Kimberly J. Ravener
                                           Daniel C. Richenthal
                                           Assistant United States Attorneys
                                           (212) 637-2358/2109

Enclosure

cc:    (by ECF)

       Counsel of Record
      Case 1:19-cr-00064-GHW Document 16-1 Filed 02/14/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - -x

 UNITED STATES OF AMERICA                :    PROTECTIVE ORDER

            - v. -                       :    19 Cr. 64 (GHW)

NATALIE   MAYFLOWER SOURS EDWARDS,       :
  a/k/a   “Natalie Sours,”
  a/k/a   “Natalie May Edwards,”         :
  a/k/a   “May Edwards,”
                                         :
                     Defendant.
                                         :
 - - - - - - - - - - - - - - - - -       x

     On the motion of the United States of America, by the United

States Attorney for the Southern District of New York, Geoffrey

S. Berman, by Assistant United States Attorneys Kimberly J.

Ravener and Daniel C. Richenthal; and with the consent of the

defendant, by and through her counsel; and for good cause shown:

     IT IS HEREBY ORDERED THAT:

     1.    Discovery material, including that produced pursuant to

Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, Brady v.

Maryland, and/or United States v. Giglio, and its progeny,

produced by the Government in this action (collectively,

“Discovery Material”) that (i) contains (a) personally

identifiable information, including tax information, account

numbers, Social Security numbers, dates of birth, home addresses,

names of minors, personal email addresses, and/or personal

telephone numbers; (b) information related to medical or mental
      Case 1:19-cr-00064-GHW Document 16-1 Filed 02/14/19 Page 2 of 8



health issues, including that potentially protected by the Health

Insurance Portability and Accountability Act; and/or (c)

information related to Congressional inquiries, including

correspondence with Congressional committees, and/or (ii) was

obtained from electronic devices or accounts belonging to

individual third-parties, is “Confidential Information.”

     2.   Confidential Information disclosed or produced to the

defendant or to her counsel, whether in paper or electronic form,

during the course of proceedings in this action, which will be so

identified either by stamping the documents containing such

information or in transmittal correspondence or an index

accompanying such disclosure or production:

          a.    shall be used by the defendant, her counsel, or

Designated Persons to whom Confidential Information is described

or disclosed pursuant to paragraph 2(f) below only for purposes

of defending this action;

          b.    shall be kept in the sole possession of the

defendant, her counsel, or Designated Persons to whom

Confidential Information is described or disclosed pursuant to

paragraph 2(f) below;

          c.    shall be maintained by the defendant, her counsel,

and Designated Persons in such a manner as to assure its

confidentiality;


                                    2
      Case 1:19-cr-00064-GHW Document 16-1 Filed 02/14/19 Page 3 of 8



          d.      shall not be copied or recorded by the defendant

other than for purposes of defending this action and with notice

to her counsel;

          e.      shall not be described or disclosed in any form by

the defendant or her counsel except as set forth in paragraph

2(f) below;

          f.      may only be described or disclosed by the defendant

or her counsel to the following persons (hereinafter,

collectively, “Designated Persons”):

                i. investigative, secretarial, clerical, paralegal,

                    or law student personnel employed full-time or

                    part-time by the defendant’s counsel in this

                    action;

               ii. expert witnesses or investigators retained by

                    the defendant or on her behalf in connection

                    with defending this action;

               iii. fact witnesses or other third-parties

                    interviewed by the defendant’s counsel or a

                    member of the defense team in the course of

                    defending this action; or

               iv. such other persons as hereafter may be

                    authorized by the Court upon written motion by

                    the defendant, after conferring with the

                    Government; and
                                      3
      Case 1:19-cr-00064-GHW Document 16-1 Filed 02/14/19 Page 4 of 8



          g.    shall be either (i) returned to the Government

following the conclusion of this action, including any appeals,

together with any and all copies thereof, or (ii) destroyed

together with any and all copies thereof, with the defendant’s

counsel verifying in writing to the Government that such

destruction has taken place.

     3.   Discovery Material that contains (a) information

subject to protection under the Bank Secrecy Act (“BSA”), and/or

(b) law enforcement sensitive information, including that

identifying subjects or targets of an ongoing investigation,

describing non-public investigative techniques used in the

investigation that led to charges in this action, describing the

procedures by which information is gathered or shared by the

Financial Crimes Enforcement Network (“FinCEN”) or financial

institutions subject to the BSA, describing the manner in which

searches of BSA-protected information within FinCEN are logged,

or otherwise describing FinCEN security procedures, is

“Restricted Information.”

     4.   Restricted Information disclosed or produced to the

defendant or to her counsel, whether in paper or electronic form,

during the course of proceedings in this action, which will be so

identified either by stamping the documents containing such

information or in transmittal correspondence or an index

accompanying such disclosure or production:
                                 4
         Case 1:19-cr-00064-GHW Document 16-1 Filed 02/14/19 Page 5 of 8



             a.    shall be used by the defendant, her counsel, or

Designated Persons to whom Restricted Information is described or

disclosed pursuant to paragraph 4(g) below only for purposes of

defending this action;

             b.    shall be kept in the sole possession of the

defendant’s counsel or Designated Persons to whom Restricted

Information is described or disclosed pursuant to paragraph 4(g)

below;

             c.    shall be maintained by the defendant’s counsel and

Designated Persons in such a manner as to assure its

confidentiality;

             d.    shall not be reviewed by the defendant outside the

presence of her counsel;

             e.    shall not be maintained, copied, or otherwise

recorded by the defendant;

             f.    shall not be described or disclosed in any form by

the defendant or her counsel except as set forth in paragraph

4(g) below;

             g.    may only be described or disclosed by the defendant

or her counsel to Designated Persons; and

             h.    shall be either (i) returned to the Government

following the conclusion of this action, including any appeals,

together with any and all copies thereof, or (ii) destroyed

together with any and all copies thereof, with the defendant’s
                                 5
      Case 1:19-cr-00064-GHW Document 16-1 Filed 02/14/19 Page 6 of 8



counsel verifying in writing to the Government that such

destruction has taken place.

     5.   Notwithstanding the foregoing, the defendant may

maintain in her possession any Discovery Material produced by the

Government that is designated Restricted Information if, prior to

her doing so, the defendant’s counsel or the Government has

redacted or otherwise altered such Discovery Material so as to

securely redact or remove any Restricted Information.         If such

redaction or alteration is performed by the defendant’s counsel,

prior to providing a copy of the resulting Discovery Material to

the defendant, the defendant’s counsel shall provide a copy to

the Government so that the Government may assure that such

redaction or alteration is secure and complete.

     6.   The defendant’s counsel shall provide a copy of this

Order to Designated Persons to whom Confidential or Restricted

Information is intended to be disclosed pursuant to paragraphs

2(f) or 4(g) above, prior to such disclosure.        If any such

Designated Person does not agree to the provisions of this Order,

Confidential or Restricted Information may not be disclosed to

such Designated Person.    Any Designated Person who receives

Confidential or Restricted Information shall be subject to the

terms of this Order.

     7.   The provisions of this Order shall not be construed as

preventing the disclosure or use by the defendant or her counsel
                                 6
      Case 1:19-cr-00064-GHW Document 16-1 Filed 02/14/19 Page 7 of 8



of any information in any motion, hearing, trial, sentencing, or

other proceeding held in this action or to any judge or

magistrate of this Court for purposes of this action, to the

extent that (a) personally identifiable information is redacted

in a public filing as required by the rules governing publicly-

filed documents in this district and Federal Rule of Criminal

Procedure 49.1, and (b) with respect to any document designated

as containing Confidential or Restricted Information that the

defendant or her counsel intends to file publicly or to

specifically describe in a public filing, the defendant’s counsel

must either (i) file the document under seal, or (ii) provide

reasonable notice to the Government to permit the parties to

confer on the proper redaction, if any, of the publicly-filed

version of the document.     If the parties are unable to reach

agreement as to whether redactions to the public filing are

warranted, or the extent of such redactions, the parties will

seek Court resolution before the document is publicly filed or

specifically described in a public filing.

     8.   Any disputes regarding the designation of Discovery

Material as Confidential or Restricted Information, or any other

dispute concerning this Order, which cannot be resolved among the




                                    7
         Case 1:19-cr-00064-GHW Document 16-1 Filed 02/14/19 Page 8 of 8



parties, will be brought to the Court for a ruling before any

public disclosure not permitted by this Order is made.

Dated:       New York, New York
             February __, 2019

                                    SO ORDERED:


                                    ________________________________
                                    THE HONORABLE GREGORY H. WOODS
                                    UNITED STATES DISTRICT JUDGE




                                       8
